 

EXHIBIT 10.26

 

EQUIFAX INC. 2008 OMNIBUS INCENTIVE PLAN

 

QUALIFIED PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT

 

[Participant]

 

Number of Shares Subject to Award: [Number of Shares]

 

Date of Grant: [Date]

 

Pursuant to the Equifax Inc. 2008 Omnibus Incentive Plan (the “Plan”), Equifax
Inc., a Georgia corporation (the “Company”), has granted the above-named
participant (“Participant”) Restricted Stock Units (the “Award”) entitling
Participant to receive such number of shares of Company common stock (the
“Shares”) as is set forth above on the terms and conditions set forth in this
agreement (this “Agreement”) and the Plan. Capitalized terms used in this
Agreement and not defined herein shall have the meanings set forth in the Plan.

 

1.    Grant Date. The Award is granted to participant on the Grant Date set
forth above.

 

2.    Vesting.

 

(a) Subject to earlier vesting in accordance with Sections 3 or 4 below, the
Shares shall vest on the third anniversary of the Grant Date set forth above
(the “Vesting Date”) in accordance with the vesting provisions of subsection (b)
below. Prior to the Vesting Date, the Shares subject to the Award shall be
nontransferable and, except as otherwise provided herein, shall be immediately
forfeited upon Participant’s termination of employment with the Company and its
Subsidiaries.   Subject to the terms of the Plan, the Committee reserves the
right in its sole discretion to waive or reduce the vesting requirements.   
Participant acknowledges that the opportunity to obtain Shares represents
valuable consideration, regardless of whether the Shares actually vest.

 

(b)   The Shares subject to the Award are intended to be “qualified
performance-based compensation” within the meaning of Section 162(m) of the
Internal Revenue Code, as amended and the regulations thereunder (the “Code”)
and the maximum number of Shares that shall vest on the Vesting Date shall be
equal to the result derived from the following formula:

 

(i)    one-half of one percent (or, one and one-half percent if Participant is
the Chief Executive Officer of the Company) of the sum of the Company’s
operating profit for the period January 1, 2013 through December 31, 2015, as
determined by the Committee in accordance with the Plan, divided by

 

(ii)    the fair market value of a Share on the Vesting Date;

 

provided, however, that in no event shall the number of Shares which vest on the
Vesting Date exceed the number of Shares subject to the Award or the individual
limits for Participants as set forth in the Plan. The payout of vested Shares
may be reduced, but not increased, based on the degree of attainment of such
performance criteria as determined by the Committee, in its sole discretion. To
the extent unvested Shares are not paid to Participant pursuant to the
immediately preceding sentence, then such unvested Shares shall be immediately
forfeited.

 

3.    Termination of Employment. The following provisions shall apply in the
event of Participant’s termination of employment with the Company or a
Subsidiary unless the Committee shall have provided otherwise, either at the
time of the grant of the Award or thereafter:

 

(a)   Death. If Participant’s employment is terminated by reason of his or her
death prior to the Vesting Date, all unvested Shares subject to this Award shall
immediately become vested and nonforfeitable as of the date of Participant’s
death.

 

- 1 -

 

  

(b)   Disability. Except as the Committee may at any time otherwise provide or
as required to comply with applicable law, if Participant’s employment is
terminated by reason of his or her Disability (as such term is defined in the
Plan) prior to the Vesting Date, for purposes of determining the payment
Participant is entitled to receive under this Award, Participant shall be
treated as continuing to be employed through the Vesting Date with payout based
upon the performance results as determined under Section 2(b).

 

(c)   Retirement. Except as the Committee may at any time otherwise provide or
as required to comply with applicable law, if Participant’s employment is
terminated by reason of his or her Retirement (as such term is defined in the
Plan), other than for Cause, Participant shall have the right to receive his or
her full payment under the Award, if any, to which Participant would be entitled
had he or she remained employed through the Vesting Date with payout based upon
the performance results as determined under Section 2(b).

 

4.    Change of Control. If a Change of Control occurs while Participant is
employed by the Company or a Subsidiary, then all unvested Shares subject to the
Award shall immediately become vested and nonforfeitable as of the date on which
the Change of Control occurs.

 

5.    Clawback Policy;   This Award shall be subject to the terms and conditions
of the Company’s Policy on Recovery of Incentive Awards adopted effective
January 1, 2010, a copy of which is attached as Appendix A and incorporated
herein by reference.

 

6.    Termination for Cause. For purposes of this Agreement, termination for
“Cause” means termination as a result of (a) the willful and continued failure
by Participant to substantially perform his or her duties with the Company or
any Subsidiary (other than a failure resulting from Participant’s incapacity due
to physical or mental illness), after a written demand for substantial
performance is delivered to Participant by his or her superior officer which
specifically identifies the manner the officer believes that Participant has not
substantially performed his or her duties, or (b) Participant’s willful
misconduct which materially injures the Company, monetarily or otherwise. For
purposes of this Section, Participant’s act, or failure to act, will not be
considered “willful” unless the act or failure to act is not in good faith and
without reasonable belief that his or her action or omission was in the best
interest of the Company.

 

7.    Transfer of Vested Shares.  Stock certificates (or appropriate evidence of
ownership) representing the unrestricted Shares will be delivered to the
Participant (or to a party designated by the Participant) as soon as practicable
after (but in no event later than 60 days after) the Vesting Date or event set
forth in Sections 3 or 4; provided, however, if the Participant has properly
elected to defer delivery of the Shares pursuant to a plan or program of the
Company, the Shares shall be issued and delivered as provided in such plan or
program.

 

8.    Dividends.  Participants granted Shares shall not be entitled to receive
any cash dividends, stock dividends or other distributions paid with respect to
the Shares, except in circumstances where the distribution is covered by Section
14 below.

 

9.    Non-Transferability of Award.  Subject to any valid deferral election,
until the Shares have been issued under this Award and the Shares issuable
hereunder and the rights and privileges conferred hereby may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated by
operation of law or otherwise (except as permitted by the Plan).  Any attempt to
do so contrary to the provisions hereof shall be null and void.

 

10.   Conditions to Issuance of Shares. The Shares deliverable to Participant
hereunder may be either previously authorized but unissued Shares or issued
Shares which have been reacquired by the Company. The Company shall not be
required to issue any certificate or certificates for Shares prior to
fulfillment of all of the following conditions: (a) the admission of such Shares
to listing on all stock exchanges on which such class of stock is then listed;
(b) the completion of any registration or other qualification of such Shares
under any state or federal law or under the rulings and regulations of the
Securities and Exchange Commission or any other governmental regulatory body,
which the Committee shall, in its discretion, deem necessary or advisable; (c)
the obtaining of any approval or other clearance from any state or federal
governmental agency, which the Committee shall, in its discretion, determine to
be necessary or advisable; and (d) the lapse of such reasonable period of time
following the grant of the Shares as the Committee may establish from time to
time for reasons of administrative convenience.

 

- 2 -

 

  

11.   No Rights as Shareholder.  Except as provided in Section 14, the
Participant shall not have voting or any other rights as a shareholder of the
Company with respect to the unvested Shares.  Upon settlement of the Award into
Shares, the Participant will obtain full voting and other rights as a
shareholder of the Company with respect to such Shares.

 

12.   Administration.  The Committee shall have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation, and application of the Plan as are consistent therewith and to
interpret or revoke any such rules.  All actions taken and all interpretations
and determinations made by the Committee shall be final and binding upon the
Participant, the Company, and all other interested persons.  No member of the
Committee shall be personally liable for any action, determination, or
interpretation made in good faith with respect to the Plan or this Agreement.

 

13.   Fractional Shares. Fractional shares will not be issued, and when any
provision of this Agreement otherwise would entitle Participant to receive a
fractional share, that fraction will be disregarded.

 

14.   Adjustments in Capital Structure. In the event of a change in corporate
capitalization as described in Section 18 of the Plan, the Committee shall make
appropriate adjustments to the number and class of Shares or other stock or
securities subject to the Award. The Committee’s adjustments shall be effective
and final, binding and conclusive for all purposes of this Agreement.

 

15.   Taxes. Regardless of any action the Company or a Subsidiary (the
“Employer”) takes with respect to any or all income tax, social insurance,
payroll tax, payment on account or other tax-related withholding (“Tax-Related
Items”), Participant acknowledges and agrees that the ultimate liability for all
Tax-Related Items legally due by him or her is and remains Participant’s
responsibility and that the Company and/or the Employer (i) make no
representations nor undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of this Award, including the grant or
vesting of the Shares subject to this Award, the subsequent sale of Shares
acquired pursuant to such vesting and receipt of any dividends; and (ii) do not
commit to structure the terms or the grant or any aspect of this Award to reduce
or eliminate Participant’s liability for Tax-Related Items. Upon the vesting of
this Award, Participant shall pay or make adequate arrangements satisfactory to
the Company and/or the Employer to withhold all applicable Tax-Related Items
legally payable from Participant’s wages or other cash compensation paid to
Participant by the Company and/or the Employer or from proceeds of the sale of
Shares. Alternatively, or in addition, if permissible under local law, the
Company may (1) sell or arrange for sale of Shares that Participant acquires to
meet the required withholding obligations for Tax-Related Items, and/or (2)
satisfy such obligations in Shares, provided that the Company only withholds the
amount of Shares necessary to withhold the required minimum withholding amount.
In addition, Participant shall pay the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of Participant’s participation in the Plan or Participant’s purchase
of Shares that cannot be satisfied by the means previously described. The
Company may refuse to honor the exercise and refuse to deliver the Shares if
Participant fails to comply with Participant’s obligations in connection with
the Tax-Related Items.

 

- 3 -

 

 

16.   Consents. By accepting the grant of this Award, Participant acknowledges
and agrees that: (i) the Plan is established voluntarily by the Company, it is
discretionary in nature and may be modified, amended, suspended or terminated by
the Company at any time unless otherwise provided in the Plan or this Agreement;
(ii) the grant of this Award is voluntary and occasional and does not create any
contractual or other right to receive future grants of Shares, or benefits in
lieu of Shares, even if Shares have been granted repeatedly in the past; (iii)
all decisions with respect to future grants, if any, will be at the sole
discretion of the Company; (iv) the Participant’s participation in the Plan
shall not create a right of further employment with the Company and shall not
interfere with the ability of the Company to terminate Participant’s employment
relationship at any time with or without cause and it is expressly agreed and
understood that employment is terminable at the will of either party, insofar as
permitted by law; (v) Participant is participating voluntarily in the Plan; (vi)
this Award is an extraordinary item that is outside the scope of Participant’s
employment contract, if any; (vii) this Award is not part of normal or expected
compensation or salary for any purposes, including but not limited to
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments insofar as permitted by law; (viii) in the event Participant is
not an employee of the Company, this Award will not be interpreted to form an
employment contract or relationship with the Company or any Subsidiary or
Affiliate; (ix) the future value of the underlying Shares is unknown and cannot
be predicted with certainty; (x) if the underlying Shares do not increase in
value, this Award will have no value; (xi) the value of the Shares may increase
or decrease in value; (xii) in consideration of the grant of this Award, no
claim or entitlement to compensation or damages shall arise from termination of
this Award or diminution in value of Shares subject to the Award resulting from
termination of Participant’s employment by the Company or the Employer (for any
reason whatsoever and whether or not in breach of local labor laws) and
Participant irrevocably releases the Company and the Employer from any such
claim that may arise; if, notwithstanding the foregoing, any such claim is found
by a court of competent jurisdiction to have arisen, then, by accepting the
terms of this Agreement, Participant shall be deemed irrevocably to have waived
any entitlement to pursue such claim; and (xiii) except as otherwise expressly
provided in the Plan, in the event of involuntary termination of employment
(whether or not in breach of local labor laws), Participant’s right to receive
Awards under the Plan, if any, will terminate effective as of the date that
Participant is no longer actively employed and will not be extended by any
notice period mandated under local law; furthermore, in the event of involuntary
termination of employment (whether or not in breach of local labor laws),
Participant’s right to this Award after termination of employment, if any, will
be measured by the date of termination of Participant’s active employment and
will not be extended by any notice period mandated under local law; the
Committee shall have the exclusive discretion to determine when Participant is
no longer actively employed for purposes of this Award.

 

17.   Consent for Accumulation and Transfer of Data. Participant consents to the
accumulation and transfer of data concerning him or her and the Award to and
from the Company and UBS, or such other agent as may administer the Plan on
behalf of the Company from time to time. In addition, Participant understands
that the Company holds certain personal information about Participant, including
but not limited to his or her name, home address, telephone number, date of
birth, social security number, salary, nationality, job title, and details of
all grants or awards, vested, unvested, or expired (the “personal data”).
Certain personal data may also constitute “sensitive personal data” within the
meaning of applicable local law. Such data include but are not limited to
information provided above and any changes thereto and other appropriate
personal and financial data about Participant. Participant hereby provides
explicit consent to the Company to process any such personal data and sensitive
personal data. Participant also hereby provides explicit consent to the Company
to transfer any such personal data and sensitive personal data outside the
country in which Participant is employed, and to the United States. The legal
persons for whom such personal data are intended are the Company, UBS, and any
company providing services to the Company in connection with compensation
planning purposes or the administration of the Plan.

 

18.   Plan Information. Participant agrees to receive copies of the Plan, the
Plan prospectus and other Plan information, including information prepared to
comply with laws outside the United States, from the Plan website referenced
above and shareholder information, including copies of any annual report, proxy
statement, Form   10-K, Form 10-Q, Form 8-K and other information filed with the
SEC, from the investor relations section of the Equifax website at
www.equifax.com. Participant acknowledges that copies of the Plan, Plan
prospectus, Plan information and shareholder information are available upon
written or telephonic request to the Company’s Corporate Secretary.

 

19.   Plan Incorporated by Reference; Conflicts. The Plan and this Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof, and may not be modified adversely to Participant’s interest except by
means of a writing signed by the Company and Participant. Notwithstanding the
foregoing, nothing in the Plan or this Agreement shall affect the validity or
interpretation of any duly authorized written agreement between the Company and
Participant under which an Award properly granted under and pursuant to the Plan
serves as any part of the consideration furnished to Participant. If provisions
of the Plan and this Agreement conflict, the Plan provisions will govern.

 

20.   Participant Bound by Plan. Participant acknowledges receiving a summary of
the Plan, and agrees to be bound by all the terms and conditions of the Plan.
Except as limited by the Plan or this Agreement, this Agreement is binding on
and extends to the legatees, distributees and personal representatives of
Participant and the successors of the Company.

 

21.   Governing Law. This Agreement has been made in and shall be construed
under and in accordance with the laws of the State of Georgia, USA without
regard to conflict of law provisions.

 

- 4 -

 

 

22.   Translations. If Participant has received this or any other document
related to the Plan translated into any language other than English and if the
translated version is different than the English version, the English version
will control.

 

23.   Severability. The provisions of this Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

 

24.   Section 409A.

 

(a)   General. To the extent that the requirements of Code Section 409A are
applicable to this Award, it is the intention of both Company and Participant
that the benefits and rights to which Participant could be entitled pursuant to
this Agreement comply with Code Section 409A and the Treasury Regulations and
other guidance promulgated or issued thereunder (“Section 409A”), and the
provisions of this Agreement shall be construed in a manner consistent with that
intention.   The Plan and any Award Agreements issued thereunder may be amended
in any respect deemed by the Administrator to be necessary in order to preserve
compliance with Section 409A.

 

(b)   No Representations as to Section 409A Compliance. Notwithstanding the
foregoing, Company makes no representation to Participant that the Shares
awarded pursuant to this Agreement are exempt from, or satisfy, the requirements
of Section 409A, and Company shall have no liability or other obligation to
indemnify or hold harmless Participant or any beneficiary for any tax,
additional tax, interest or penalties that Participant or any beneficiary may
incur in the event that any provision of this Agreement, or any amendment or
modification thereof or any other action taken with respect thereto is deemed to
violate any of the requirements of Section 409A.

 

(c)   Six Month Delay for Specified Participants.

 

(i) If Participant is a “Specified Employee” (as defined below), then no payment
or benefit that is payable on account of Participant’s “Separation from Service”
(as determined by the Company in accordance with Section 409A) shall be made
before the date that is six months and one day after Participant’s “Separation
from Service” (or, if earlier, the date of Participant’s death) if and to the
extent that such payment or benefit constitutes deferred compensation (or may be
nonqualified deferred compensation) under Section 409A and such deferral is
required to comply with the requirements of Section 409A. Any payment or benefit
delayed by reason of the prior sentence shall be paid out or provided in a
single lump sum at the end of such required delay period in order to catch up to
the original payment schedule.

 

(ii) For purposes of this provision, Participant shall be considered to be a
“Specified Employee” if, at the time of his or her Separation from Service,
Participant is a “key employee”, within the meaning of Code Section 416(i), of
Company (or any person or entity with whom the Company would be considered a
single employer under Section 414(b) or Section 414(c) of the Code, applying the
20 percent common ownership standard) any stock in which is publicly traded on
an established securities market or otherwise.

 

(d)   No Acceleration of Payments. Neither Company nor Participant, individually
or in combination, may accelerate any payment or benefit that is subject to
Section 409A, except in compliance with Section 409A and the provisions of this
Agreement, and no amount that is subject to Section 409A shall be paid prior to
the earliest date on which it may be paid without violating Section 409A.

 

25.   Participant Confidentiality, Non-Competition, Non-Solicitation and
Assignment Agreement. In consideration for the Award the Participant is
receiving under this Agreement, Participant agrees to and is bound by the terms
of the Participant Confidentiality, Non-Competition, Non-Solicitation and
Assignment Agreement, attached hereto as Appendix B.

 

26.   30 Days to Accept Agreement. Participant shall have thirty (30) calendar
days to accept this Agreement. Participant’s Award will be forfeited if this
Agreement is not executed and returned within thirty (30) calendar days of
receipt of the Agreement.

 

- 5 -

 

 

PARTICIPANT   EQUIFAX INC.         (Signature)   By: /s/ Richard F. Smith      
Richard F. Smith       Chairman & CEO (Printed Name)                      
(Date)      

 

THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING

SECURITIES THAT HAVE BEEN REGISTERED UNDER THE

SECURITIES ACT OF 1933.





 

- 6 -

 

 

APPENDIX A

 

POLICY ON RECOVERY OF INCENTIVE PAYMENTS

 

Application

 

The following policy on recovery of incentive payments is adopted by the
Compensation, Human Resources & Management Succession Committee of the Board of
Directors (“Committee”) of Equifax Inc. (“Company”) effective February 4, 2010,
for Incentive Compensation awarded or paid for fiscal years beginning after
December 31, 2009, and to the extent required by applicable law, to payments
earned before that date.

 

The Committee may, in its sole discretion, in appropriate circumstances and to
the extent permitted by governing law, direct the Company to require recovery of
all or a portion of any Incentive Compensation awarded or paid to any Employee
where:

 

1.The payment was predicated upon achieving certain financial results that were
subsequently the subject of a material restatement of Company financial
statements filed with the U.S. Securities and Exchange Commission (“SEC”);

 

2.The Committee determines the Employee engaged in Misconduct that contributed
to the need for the material restatement; and

 

3.A lower Incentive Compensation payment would have been made to the Employee
based upon the restated financial results.

.

The Committee in its discretion also may direct the Company to seek to recover
the excess amount of any Incentive Compensation awarded or paid to a Covered
Officer for a fiscal period if the result of a performance measure upon which
the award was based or paid is subsequently restated or otherwise adjusted in a
manner that would reduce the size of the award or payment, regardless of whether
the Covered Officer committed any Misconduct. Where the result of a performance
measure was considered in determining the compensation awarded or paid, but the
Incentive Compensation is not awarded or paid on a formulaic basis, the
Committee will determine in its discretion the amount, if any, by which the
payment or award should be reduced.   

 

·“Employee” for purposes of this policy shall mean any current or former
employee of the Company or any subsidiary or affiliate thereof.

·“Covered Officer” shall mean the CEO and any current or former direct report to
the CEO, including without limitation the Chief Accounting Officer, the head of
Internal Audit, and any other elected officer or executive officer as defined
under the Securities Exchange Act of 1934, as amended.

·“Misconduct” shall mean a knowing violation of SEC rules and regulations or
Company policy.

·“Incentive Compensation” shall mean bonuses, annual incentive plan awards, or
performance-based equity awards granted under the Company’s 2008 Omnibus
Incentive Plan or successor thereto.

 

Amount to be Recovered

 

In each such instance, the Company will, to the extent practicable, seek to
recover from the individual Covered Officer the amount by which the individual’s
Incentive Compensation for the relevant periods exceeded the lower payment that
would have been made based on the restated financial results. In addition, if an
Employee engaged in Misconduct that contributed to award or payment of Incentive
Compensation to him or her that is greater than would have been paid or awarded
in the absence of Misconduct, the Company may take other remedial and recovery
action, as determined by the Committee in its discretion, including recovery of
all or part of the Incentive Compensation. The right to recovery shall apply to
Incentive Compensation received during the three years prior to the date on
which the Company is or was required to prepare a financial restatement due to
material non-compliance with any financial reporting requirement under the
securities laws of the United States or the Company discovers Misconduct, as
applicable.

 

Methods for Recovery

 

The Committee shall determine whether the Company shall effect any such
recovery: (i) by seeking repayment from the Employee; (ii) by reducing (subject
to applicable law and the terms and conditions of the applicable plan, program
or arrangement) the amount that would otherwise be payable to the Employee under
any compensatory plan, program, or arrangement maintained by the Company; (iii)
by withholding payment of future increases in compensation (including the
payment of any discretionary bonus amount) or grants of compensatory awards that
would otherwise have been made in accordance with the Company’s otherwise
applicable compensation practices; or (iv) by any combination of the foregoing.
This policy shall be in addition to any other equitable or legal remedy that may
be taken by the Company with respect to the subject matter of this policy.

 



A-1

 

 

Coordination with Law

 

This policy shall be interpreted to comply with section 954 of the Dodd-Frank
Wall Street Reform and Consumer Protection Act, Pub. Law No. 111-203, as amended
from time to time, and Section 10D of the Securities Exchange Act of 1934, as
amended, and in each case, any regulations promulgated with respect thereto, and
in the event that any provision of this policy is inconsistent with any
requirement of the Dodd-Frank Act or any interpretive regulations issued
thereunder, the Committee shall have the authority to amend this policy at any
time as the Committee deems necessary or appropriate, in its sole discretion, to
comply with the requirements of applicable law.

 

[Amended September 12, 2012]

 



A-2

 





  

APPENDIX B

 

PARTICIPANT CONFIDENTIALITY, NON-COMPETITION,

NON-SOLICITATION AND ASSIGNMENT AGREEMENT

 

This Participant Confidentiality, Non-Competition, Non-Solicitation and
Assignment Agreement (the “Restrictive Covenant Agreement”) is entered into by
and between Equifax Inc. on behalf of itself, its subsidiary and/or affiliate
companies (collectively “Equifax” or the “Company”) and the aforementioned
Participant (hereinafter “Participant”) (collectively, the “Parties”).

 

In consideration for the continuation of Participant’s employment, as well as
the Company’s provision of restricted stock units to Participant pursuant to the
Equifax Inc. 2008 Omnibus Incentive Plan and the Qualified Performance-Based
Restricted Stock Unit Award (“Award Agreement”), to which this Restrictive
Covenant Agreement is appended, and the Company’s intention to continue to
provide Participant with training, and exposure to existing or prospective
relationships, Trade Secrets, and/or Confidential Information, Participant
agrees as follows:

 

1.Definitions.

 

For the purposes of this Restrictive Covenant Agreement, the following
capitalized terms shall be defined as follows:

 

A.“Business” means:

 

1.            For individuals who work in or perform work for the U.S. Consumer
Information Solutions (USCIS) business unit (or any division of Equifax
performing the following functions or providing the following
services/products): Consumer information solutions in the United States,
including: consumer credit reporting and scoring; identity management services;
fraud detection and modeling services; decisioning software services that
facilitate and automate consumer credit-oriented decisions; portfolio management
services; mortgage reporting and settlement solutions; property data and
analytics; and consumer financial marketing services.

 

2.             For individuals who work in or perform work for the Workforce
Solutions business unit (or any division of Equifax performing the following
functions or providing the following services/products): Employment and income
verification services; unemployment claims management; social security number
verification; identity authentication; employment-based tax credit services;
payroll-based transaction services; human resources-related analytics; and
management of assessments, onboarding and I-9 compliance of new hires.

 

3.            For individuals who work in or perform work for the North America
Personal Solutions business unit (or any division of Equifax performing the
following functions or providing the following services/products): Credit
monitoring; debt and household financial management; and identity theft products
and related product features delivered to consumers electronically both directly
via the internet and through other on-line and off-line distribution channels.

 

4.            For individuals who work in or perform work for the North America
Commercial Solutions business unit (or any division of Equifax performing the
following functions or providing the following services/products): Business
information solutions, including business marketing and risk data compilation,
business credit reporting and scoring, and related portfolio analytics.

 

B-1

 

 

5.            For individuals who work in or perform work for the Technology and
Analytical Services business unit (or any division of Equifax performing the
following functions): Technology and analytical services solving for risk
decisioning, offer management and account sales management; and identity and
fraud solutions solving for fraud reduction, privacy protection, and security in
transactions.

 

B.             “Competitive Tasks” means the same or similar tasks that
Participant performed on behalf of the Company during Participant’s last twelve
(12) months of employment.

 

C.             “Confidential Information” means (a) information of the Company,
to the extent not considered a Trade Secret under applicable law, that (i)
relates to the business of the Company, (ii) possesses an element of value to
the Company, (iii) is not generally known to the Company's competitors, and (iv)
would damage the Company if disclosed, and (b) information of any third party
provided to the Company which the Company is obligated to treat as confidential
(such third party to be referred to as the “Third Party”), including, but not
limited to, information provided to the Company by its licensors, suppliers, or
Customers. Confidential Information includes, but is not limited to, (i) future
business plans, (ii) the composition, description, schematic or design of
products, future products or equipment of the Company or any Third Party, (iii)
pricing information, (iv) advertising or marketing plans, (v) information
regarding independent contractors, employees, licensors, suppliers, Customers,
or any Third Party, including, but not limited to, Customer lists compiled by
the Company, and Customer information compiled by the Company, and (vi)
information concerning the Company’s or the Third Party’s financial structure
and methods and procedures of operation, including, but not limited to,
processes for crafting and using equipment. Confidential Information shall not
include any information that (i) is or becomes generally available to the public
other than as a result of an unauthorized disclosure, (ii) has been
independently developed and disclosed by others without violating this
Restrictive Covenant Agreement or the legal rights of any party, or (iii)
otherwise enters the public domain through lawful means.

 

D.              “Contact” means any interaction that takes place in the last
twelve (12) months of Participant’s employment with the Company and is between
Participant and a Customer:

 

1.             With whom Participant dealt on behalf of the Company;

 

2.             Whose dealings with the Company were coordinated or supervised by
Participant;

 

3.             About whom Participant obtained Trade Secrets or Confidential
Information in the ordinary course of business as a result of Participant’s work
performed on behalf of the Company; or

 

4.             Who purchases products or services from the Company, the sale or
provision of which results or resulted in compensation, commissions, or earnings
for Participant.

 

E.              “Customer” means any person or entity to whom the Company has
sold its products or services or directly solicited to sell its products or
services.

 

F.              “Company Worker” means any person who (i) was employed by the
Company at the time Participant’s employment with the Company ended, and (ii)
remains employed by the Company during the Restricted Period.

 

G.              “Enterprise Competitors” means the following companies, as well
as any successor entities: Experian, TransUnion, LexisNexis, Dun & Bradstreet,
Fair Isaac Corporation, Acxiom, and CBC Companies.

 

H.              “Restricted Competitors” means the following companies, as well
as any successor entities:

 

B-2

 

 

1.             For individuals who work in or perform work for the U.S. Consumer
Information Solutions (USCIS) business unit (or any division of Equifax
performing the functions or providing the services/products listed in Paragraph
1.A.1. above): LexisNexis; TransUnion; Experian; CoreLogic; Lender Processing
Services; Opera; Verisk Analytics; PriceMetrix; Nielson; CBC; Kroll; Fair Isaac
Corporation; Acxiom; and SAS.

 

2.             For individuals who work in or perform work for the Workforce
Solutions business unit (or any division of Equifax performing the functions or
providing the services/products listed in Paragraph 1.A.2. above):

 

a. Verification services: CoreLogic Credco; DataVerify; Inco-Check; Interthinx;
Kroll; LexisNexis; and Verification Bureau.

 

b. Unemployment claims management: Corporate Cost Control; Employer’s Unity;
Employer’s Edge; Barnett Associates; Thomas & Thorngren; and Ernst & Young.

 

c. Tax-credit services: ADP; First Advantage; Thomas & Thorngren; Ernst & Young;
and Maximus.

 

d. Workforce analytics: Visier; Orca Eyes; Aquire; Mercer iKnow; and Tibco
Spotfire.

 

e. I-9 solutions: TrackerCorp; ADP; LawLogix; HireNow; and I-9 Form.

 

3.             For individuals who work in or perform work for the North America
Personal Solutions business unit (or any division of Equifax performing the
functions or providing the services/products listed in Paragraph 1.A.3. above):
Experian; TransUnion; One Technologies; Credit Karma; Credit Sesame; Intuit
(Mint); CSID; Lifelock; Intersections; and Affinion.

 

4.             For individuals who work in or perform work for North America
Commercial Solutions business unit (or any division of Equifax performing the
functions or providing the services/products listed in Paragraph 1.A.4. above):
Experian; Dun & Bradstreet; InfoUSA; Cortera; and LexisNexis.

 

5.             For individuals who work in or perform work for the Technology
and Analytical Services business unit (or any division of Equifax performing the
functions or providing the services/products listed in Paragraph 1.A.5. above):

 

a. technology and analytical services solving for risk decisioning, offer
management and account sales management: Experian, TransUnion and Dun &
Bradstreet.

 

b. identity and fraud solutions solving for fraud reduction, privacy protection,
and security in transactions: LexisNexis, Experian, TransUnion, Dun &
Bradstreet, ID Analytics, RSA, Verizon and Symantec.

 

An entity will not be construed as a Restricted Competitor if Participant did
not work in or perform services in the prior twelve (12) months for the
particular business unit that competes with the entity in question. For
instance, if Participant works exclusively for the verification services
sub-unit of the Workforce Solutions business unit in the prior twelve (12)
months, then the list of Restrictive Competitors for Participant shall only be
those entities listed in Paragraph 1(H)(2)(a).

 

I.              “Restricted Period” means the time period during Participant’s
employment with the Company, and for twelve (12) months after Participant’s
employment with the Company ends.

 

B-3

 

 

J.“Trade Secrets” means the Company’s trade secrets as defined by applicable
statutory or common law.

 

2.Employment. During Participant’s employment, Participant shall perform such
duties for and on behalf of the Company as may be determined and assigned to
Participant from time to time by Equifax. Participant shall devote his or her
best efforts to the business and affairs of Equifax.

 

3.Employment Relationship. The Parties acknowledge and agree that this
Restrictive Covenant Agreement does not create a contract of employment for a
specified term. Unless Equifax and Participant have entered a written agreement
to the contrary, Participant’s employment relationship with the Company is
at-will. This means that Participant may terminate his or her employment with
the Company at any time and for any reason whatsoever simply by notifying the
Company. Likewise, the Company may terminate Participant’s employment at any
time with or without cause or advance notice.

 

4.Acknowledgments. Participant acknowledges that:

 

A.Equifax is engaged in the Business as defined in Paragraph 1(A);

 

B.Participant’s position is a position of trust and responsibility with Equifax
and will provide Participant with continued access to Confidential Information,
Trade Secrets, and/or valuable information concerning employees and customers of
the Company;

 

C.the Trade Secrets and Confidential Information, and the relationship between
Equifax and each of its employees and customers, are valuable assets of Equifax;

 

D.Equifax’s competitors, including, but not limited to, the Enterprise
Competitors and the Restricted Competitors, will obtain an unfair advantage if
Participant (i) discloses Confidential Information or Trade Secrets to the
Company’s competitors, (ii) uses Confidential Information or Trade Secrets on
behalf of any entity that competes with the Company, or (iii) exploits the
relationships Participant develops on behalf of the Company during his or her
employment to solicit Customers or Company Workers on behalf of any entity that
competes with Equifax and in violation of this Restrictive Covenant Agreement;
and

 

E.the restrictions contained in this Restrictive Covenant Agreement are
reasonable and necessary to protect the legitimate business interests of the
Company, and will not impair or infringe upon Participant’s right to work or
earn a living in the event Participant’s employment with the Company ends.

 

5.Trade Secrets and Confidential Information.

 

Participant agrees that he or she will not:

 

A.Either during or for a period of two (2) years after Participant’s employment
with Equifax, use or disclose the Confidential Information for any purpose other
than the performance of duties in the Business on behalf of the Company, except
as authorized in writing by Equifax, and Participant shall not use or disclose
Trade Secrets indefinitely;

  

B-4

 

  

B.During Participant’s employment with Equifax, use or disclose (a) any
confidential information or trade secrets of any Third Party, or (b) any works
of authorship developed in whole or in part by Participant for any Third Party,
unless authorized in writing by the Third Party; or

 

C.upon the conclusion of Participant’s employment with the Company for any
reason retain Trade Secrets or Confidential Information, including any copies
existing in any form (including electronic form) that are in Participant’s
possession or control, unless instructed to do so in writing by Equifax.

 

6.Non-Competition with Enterprise Competitors. During the Restricted Period,
Participant will not, except as authorized in writing by Equifax’s Chief
Executive Officer or his or her delegate, perform Competitive Tasks on behalf of
any of the Enterprise Competitors. Participant acknowledges that he/she has
authority over and/or will gain Trade Secrets and Confidential Information
regarding multiple areas of Business. Because the Enterprise Competitors compete
with most or all of the Company's Business, Participant agrees that the Company
has a legitimate interest in preventing Participant from performing Competitive
Tasks on behalf of any business unit of the Enterprise Competitors.

 

7.Non-Competition with Restricted Competitors. During the Restricted Period,
Participant will not, except as authorized in writing by Equifax’s Chief
Executive Officer or his or her delegate, perform Competitive Tasks on behalf of
any of the Restricted Competitors. This restriction is limited to a prohibition
on working for a Restricted Competitor (or a recognized division or department
thereof) that competes with the area(s) of the Business in which Participant
worked or for which Participant performed work during Participant’s last twelve
(12) months of employment with Equifax; this restriction does not prevent
Participant from working exclusively for a recognized division or department of
a Restricted Competitor that does not compete with the area(s) of the Business
for which Participant performed work during Participant’s last twelve (12)
months of employment with Equifax.

 

8.Non-Solicitation of Customers. During the Restricted Period, Participant will
not directly or indirectly solicit any Customer of the Company for the purpose
of selling or providing any products or services competitive with those offered
by the area(s) of the Business in which Participant worked or for which
Participant performed work during Participant’s last twelve (12) months of
employment with Equifax. The restrictions set forth in this Section apply only
to Customers with whom Participant had Contact. Nothing in this Section shall be
construed to prohibit Participant from soliciting any Customer of the Company
for the purpose of selling or providing any products or services: (a) to a
Customer that has terminated its business relationship with the Company (for
reasons other than being solicited or encouraged by Participant to do so), or
(b) competitive with a product line or service line the Company no longer
offers.

 

9.Non-Solicitation of Company Workers. During the Restricted Period, Participant
will not, directly or indirectly, on his or her behalf or on behalf of others,
solicit any Company Worker to terminate his or her employment relationship with
Equifax in order to work for any other person or entity engaged in the Business.

 

B-5

 

 

10.Work Product. Except as set forth in a separate written agreement executed by
a corporate executive officer of Equifax, ownership of all programs, systems,
inventions, discoveries, developments, modifications, procedures, ideas,
innovations, know-how or designs that either relate to Equifax’s business or
actual or demonstrably anticipated research or development or result from any
work performed by Participant for Equifax (hereinafter collectively called
“Inventions”) are the property of Equifax. Inventions shall not include any
intellectual property the assignment of which to Equifax would be expressly
prohibited by a specifically applicable state law, regulation, rule or public
policy, such as Delaware Code Annotated, Title 19, § 805, Illinois Revised
Statutes, Chapter 140, §§ 301-303, Kansas Statutes Annotated, §§ 44-130,
Minnesota Statutes Annotated, § 181.78, North Carolina General Statutes, §§
66-57.1, 66-57.2, Utah Code Annotated, §§ 34-39-2, 34-39-3, or Washington
Revised Code Annotated, §§ 49.44.140, 49.44.150. Participant will cooperate in
applying for patents, trademarks or copyrights on all Inventions as Equifax
requests, and agrees to assign and hereby does assign those patents, trademarks,
copyrights and/or all other intellectual property rights to Equifax. Any works
of authorship created by Participant in the course of Participant’s duties are
subject to the “Work for Hire” provisions contained in sections 101 and 201 of
the United States Copyright Law, Title 17 of the United States Code.
Accordingly, all rights, title and interest to copyrights in all works of
authorship which have been or will be prepared by Participant within the scope
of Participant’s employment (hereinafter collectively called the “Works”), shall
be the property of Equifax. Participant further acknowledges and agrees that, to
the extent the provisions of Title 17 of the United States Code do not vest in
Equifax the copyrights to any Works, Participant shall assign and hereby does
assign to Equifax all rights, title and interest to copyrights which Participant
may have in the Works. Participant shall disclose to Equifax all Works and will
execute and deliver all applications for registration, registrations, and
further documents relating to the copyrights to the Works. Participant shall
provide such additional assistance as Equifax may deem necessary and desirable
to assign the Works or Inventions to Equifax and/or secure Equifax title to the
patents, trademarks, copyrights and/or all other intellectual property rights in
the Works or Inventions, including the appointment of Equifax as its agent to
effect for such purposes. To the extent that any preexisting rights are embodied
or reflected in the Works or Inventions, Participant grants to Equifax an
irrevocable, perpetual, non-exclusive, world-wide, royalty-free right and
license to (i) use, execute, reproduce, display, perform, distribute copies of
and prepare derivative works based upon such preexisting rights; and (ii)
authorize others on Equifax’s behalf to do any or all of the foregoing, and
Participant warrants that he or she has full and unencumbered authority to grant
such a license. The confidentiality requirements of the preceding paragraphs of
this Restrictive Covenant Agreement will apply to all of the above.

 

11.Return of Company Property/Materials. Upon the termination of Participant’s
employment for any reason or upon Equifax’s request at any time, Participant
shall immediately return to Equifax all of Equifax’s property, including, but
not limited to, any mobile/smart phone, personal digital assistant (PDA), keys,
passcards, credit cards, confidential or proprietary lists (including, but not
limited to, customer or vendor lists existing in any format), rolodexes, tapes,
laptop computer, software, computer files, external data device, marketing and
sales materials, information relating to work done for Equifax or that
Participant obtained as a result of working for Equifax (including such
information residing on Participant’s personal computer, e-mail account,
external data device, or mobile/smart phone) and any other property, record,
document, or piece of equipment belonging to Equifax. Participant will not
retain and shall provide to Equifax any copies of Equifax’s property, including
any copies existing in electronic form. To the extent that Participant cannot
return copies of Equifax property (such as files existing on Participant’s home
computer or personal e-mail account), then Participant shall provide a copy of
the file to Equifax (including all available Metadata) and then permanently
delete the file (unless otherwise instructed in writing to preserve it by
Equifax). The obligations contained in this Section shall also apply to any
property that belongs to a third party, including, but not limited to, (a) any
entity which is affiliated or related to the Company, or (b) the Company’s
customers, licensors, or suppliers. If Participant has any questions regarding
his/her obligations to return and not to retain Company property, then
Participant is obligated to contact Participant’s direct supervisor (as of the
end of Participant’s employment) to obtain guidance.

 

B-6

 

 

12.Post-Employment Disclosure. During the Restricted Period, Participant shall
provide a copy of this Restrictive Covenant Agreement to persons and/or entities
for whom Participant works or consults as an owner, partner, joint venturer,
employee, or independent contractor. If, during the Restricted Period,
Participant agrees to work or consult for another person or entity as an owner,
partner, joint venturer, employee or independent contractor, then Participant
shall provide Equifax before Participant’s first day of work or consultation
with such person’s or entity’s name, the nature of such person’s or entity’s
business, Participant’s job title, and a general description of the services
Participant will provide.

 

13.Injunctive Relief. If Participant breaches this Restrictive Covenant
Agreement, Participant agrees that:

 

A.Equifax would suffer irreparable harm;

 

B.it would be difficult to determine damages, and money damages alone would be
an inadequate remedy for the injuries suffered by Equifax; and

 

C.if Equifax seeks injunctive relief to enforce this Restrictive Covenant
Agreement, Participant will waive and will not assert any defense that Equifax
has an adequate remedy at law with respect to the breach.

 

Nothing contained in this Restrictive Covenant Agreement shall limit Equifax’s
right to any other remedies at law or in equity.

 

14.Clawback. If Participant breaches this Restrictive Covenant Agreement, then
the Committee (as that term is defined in the Award Agreement) may,
notwithstanding any other provision in the Award Agreement to the contrary,
cancel, rescind, suspend, withhold or otherwise restrict or limit Participant’s
Award (as that term is defined in the Award Agreement). Without limiting the
generality of the foregoing, the Committee may also require Participant to pay
to the Company any gain realized by Participant from the Shares (as that term is
defined in the Award Agreement) awarded during the period beginning six months
prior to the date on which Participant engaged or began engaging in activity in
violation of this Restrictive Covenant Agreement. Participant agrees that in the
event that the Committee takes any action set forth in this Paragraph: (a) the
covenants set forth herein will remain in effect as Participant will have
received consideration above and beyond the Shares; and (b) Equifax will remain
entitled to injunctive relief because it would not be made whole simply through
the potential actions set forth in this Paragraph. Nothing in this Paragraph
limits the terms of Policy on Recovery of Incentive Payments, which is attached
as Appendix A to the Award Agreement.

 

B-7

 

 

15.Independent Enforcement. Each of the covenants set forth herein shall be
construed as covenants independent of: (a) any agreements other than this
Restrictive Covenant Agreement; or (b) any other covenants in this Restrictive
Covenant Agreement, and the existence of any claim or cause of action by
Participant against Equifax, whether predicated on this Restrictive Covenant
Agreement or otherwise, regardless of who was at fault and regardless of any
claims that either Participant or Equifax may have against the other, shall not
constitute a defense to the enforcement by Equifax of the covenants set forth
herein. Equifax shall not be barred from enforcing the restrictive covenants set
forth herein by reason of any breach of: (a) any other part of this Restrictive
Covenant Agreement; or (b) any other agreement with Participant.

 

16.Computer Authorization. Participant agrees that Participant is not authorized
to use Equifax’s computer system or any of Equifax’s IT hardware or software for
any purpose in actual or contemplated competition with Equifax. This includes
but is not limited to: (a) transferring information relating to Equifax’s
Business from Equifax’s system, hardware, or software to an external device or
account for the purpose of using, disclosing, or retaining such information
after the end of Participant’s employment; or (b) deleting information relating
to Equifax’s Business from Equifax’s system, hardware, or software in advance of
the end of Participant’s employment with Equifax.

 

17.Compliance with Federal and State Law. Participant acknowledges that Equifax
is obligated under federal and state credit reporting and similar laws and
regulations to hold in confidence and not disclose certain information regarding
individuals, firms or corporations which is obtained or held by Equifax, and
that Equifax is required to adopt reasonable procedures for protecting the
confidentiality, accuracy, relevancy and proper utilization of consumer credit
information. In that regard, except as necessary to perform Participant’s duties
for Equifax, Participant will hold in strict confidence, and will not use,
reproduce, disclose or otherwise distribute any information which Equifax is
required to hold confidential under applicable federal and state laws and
regulations, including the federal Fair Credit Reporting Act (15 U.S.C. § 1681
et seq.) and any state credit reporting statutes.

 

18.Misuse of data. Participant agrees that any unauthorized disclosure of
confidential codes, system access instructions or file data, intentional
alteration or destruction of data, or unauthorized access or updating of
Participant’s own or any other files can lead to immediate termination and
federal prosecution under the Fair Credit Reporting Act, the Counterfeit Access
Device and Computer Fraud and Abuse Act, or prosecution under other state and
federal laws. Should Participant ever be approached by anyone to commit
unauthorized or illegal acts or to disclose confidential materials or data,
Participant will immediately report this directly to Equifax management.

 

19.HIPAA. Participant acknowledges that if Participant’s job duties and
responsibilities are within the Equifax Information Technology Department or
Human Resources, such duties may cause the Participant to have incidental access
to protected health information (“PHI”) of the Equifax health plans that is
maintained in electronic form. PHI is mandated by the Health Insurance
Portability and Accountability Act of 1996 (“HIPAA”) to be kept secure and
confidential and may not be accessed, used or disclosed, except as permitted by
the Policies and Procedures of the Equifax health plans. Participant
acknowledges that he or she will not at any time access PHI, except and only to
the extent as may be expressly required in the course of his or her duties and
responsibilities within the Equifax Information Technology Department or Human
Resources. Further, Participant acknowledges that he or she will not at any time
– either during or after his or her employment with Equifax – use or disclose
PHI to any person or entity, either within Equifax or externally to third
parties, except and only to the extent as expressly permitted by the Privacy
Official for the Equifax health plans. Participant understands and acknowledges
that unauthorized access, use or disclosure of PHI will result in disciplinary
action, up to and including termination of employment, and may also result in
the imposition of civil and criminal penalties under HIPAA and other applicable
law.

 

B-8

 

 

20.Waiver. Equifax’s failure to enforce any provision of this Restrictive
Covenant Agreement shall not act as a waiver of that or any other provision.
Equifax’s waiver of any breach of this Restrictive Covenant Agreement shall not
act as a waiver of any other breach.

 

21.Attorneys’ Fees. In the event of litigation relating to this Restrictive
Covenant Agreement, the Company shall, if it is the prevailing party, be
entitled to recover attorneys’ fees and costs of litigation in addition to all
other remedies available at law or in equity.

 

22. Severability. The provisions of this Restrictive Covenant Agreement are
severable. If any provision is determined to be invalid, illegal, or
unenforceable, in whole or in part, then such provision shall be modified so as
to be enforceable to the maximum extent permitted by law. If such provision
cannot be modified to be enforceable, then the unenforceable element of the
provision (or, failing that, the entire provision) shall be severed from this
Restrictive Covenant Agreement. The remaining provisions and any partially
enforceable provisions shall remain in full force and effect. Equifax states
specifically that Paragraphs 6 and 7 above shall not restrict the right of a
lawyer to practice after termination. Rather, for any lawyer signing this
Restrictive Covenant Agreement, Paragraphs 6 and 7 shall not apply to
Competitive Tasks involving the practice of law.

 

23.Governing Law. This Restrictive Covenant Agreement shall be governed by and
construed in accordance with the laws of the State of Georgia, without reference
to Georgia’s choice of law rules.

 

24.No Strict Construction. If there is a dispute about the language of this
Restrictive Covenant Agreement, the fact that one Party drafted the Restrictive
Covenant Agreement shall not be used in its interpretation.

 

25.Entire Agreement. This Restrictive Covenant Agreement constitutes the entire
agreement between the Parties concerning the subject matter of this Restrictive
Covenant Agreement. This Restrictive Covenant Agreement supersedes any prior
communications, agreements or understandings, whether oral or written, between
the Parties relating to the subject matter of this Restrictive Covenant
Agreement, except for any handbooks or security policies issued by Equifax and
applicable to Participant.

 

26.Amendments. Participant understands that at any time during his or her
employment, Equifax may request that Participant sign an amendment to this
Restrictive Covenant Agreement that would modify the restrictive covenants
herein based on changes to Participant’s duties, changes in the area for which
Participant has responsibility, changes in Equifax’s Business, or changes in the
law regarding restrictive covenants. This Restrictive Covenant Agreement may not
otherwise be amended or modified except in writing signed by both Parties.

 

B-9

 

 

27.Successors and Assigns. This Restrictive Covenant Agreement shall be
assignable to, and shall inure to the benefit of, Equifax’s successors and
assigns, including, without limitation, successors through merger, name change,
consolidation, or sale of a majority of Equifax’s stock or assets, and shall be
binding upon Participant. Participant shall not have the right to assign his or
her rights or obligations under this Restrictive Covenant Agreement. The
covenants contained in this Restrictive Covenant Agreement shall survive
cessation of Participant’s employment with the Company, regardless of who causes
the cessation or the reason for the cessation.

 

28.Exclusive Jurisdiction and Venue. Participant agrees that any claim arising
out of or relating to this Restrictive Covenant Agreement shall be brought
exclusively in the state or federal courts of competent jurisdiction located in
the State of Georgia. Participant consents to the personal jurisdiction of such
courts and thereby waives: (a) any objection to jurisdiction or venue; or (b)
any defense claiming lack of jurisdiction or improper venue, in any action
brought in such courts.

 

29.Execution. This Restrictive Covenant Agreement shall be executed by
Participant’s acceptance of the preceding Award Agreement, to which this
Restrictive Covenant Agreement is appended.

 

Participant acknowledges that he or she has carefully read this Restrictive
Covenant Agreement, knows and understands its terms and conditions, and has had
the opportunity to ask the Company any questions Participant may have had prior
to accepting this Restrictive Covenant Agreement. Participant also acknowledges
that he or she has had the opportunity to consult an attorney of Participant’s
choice (at Participant’s expense) to review this Restrictive Covenant Agreement
before accepting it.

 



B-10

